PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/138,708
Filing Date: 21 Sep 2018
Appellant(s): GUTIERREZ et al.



__________________
Craig Watson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US20160124674, “Seo”) in view of Vaishampayan et al (US20140089627, “Vaishampayan”). 

(2) Response to Argument
Response to status of the rejection of Claim 19 and 20:

On page 3 of the Appeal Brief, Application indicated that claim 19 was unaddressed and claim 20 was rejected twice, once in a group with independent claims 1 and 10 and once as a separate claim.  
The heading “12.	As to claim 1, 10, 20:” on page 3 of the Final Rejection, filed 03/06/2020, has a typographical error.  The correct heading should be:
12.	As to claim 1, 10, 19:
It was intended to group claims 1, 10, and 19 together.  Claim 20 has a separate rejection.

Response to rejection of claims:
Applicant contents that Seo and Vaishampayan, alone or in combination, do not teach, show, suggest, or otherwise render obvious a coprocessor to receive a request to modify a memory allocation for a kernel concurrently with the kernel executing on the at least one 

Response to rejection of independent claims 1, 10, and 19 i:
Applicant argues on pages 5-7 of the Appeals Brief that Seo fails to suggest receiving a request to modify a memory allocation for a kernel concurrently with the kernel executing on the at least one processor core. The Examiner respectfully disagrees for the following reasons:
The claim phrase “a request to modify a memory allocation for a kernel” can be broadly interpreted many ways.  One could interpret that the request is to modify memory allocation for a memory space in which the kernel operates.  One could also interpret that the request is to modify memory allocation for a memory space that is accessible and controlled by the kernel.  For examination purposes, the Examiner interpreted the claim to mean the request is to modify memory allocation for a memory space that is accessible and controlled by the kernel.  It should be noted that the claim does not indicate the sender of the request.  For examination purposes, the Examiner interprets the request can be from any sender.
Seo teaches an electronic device 101 having a processor 120 (0045, 0047; Fig. 1A), having memory 170, and kernel 220 having memory manager 222 (Fig. 2-3).  Seo teaches receiving a request to modify a memory allocation for a kernel concurrently with the kernel executing on the at least one processor core.  This teaching can be inferred from paragraphs 0080, 0103, 0104, and 0106:
kernel 220 is executed in the kernel space. The kernel 220 is a part of the operating system (OS), and manages resources of the hardware of the electronic device 200 or provides hardware abstraction. The kernel 220 manages a process, a memory, a file system, input/output, or the like. To this end, the kernel 220 includes various modules such as a process manager 221, a memory manager 222, a file system manager 223, a multimedia device driver 224 (for example, the device driver 181C), or the like, but various embodiments of the present disclosure may not be limited thereto. 
[0103] According to an embodiment of the present disclosure, the memory manager dynamically allocates a memory area in response to a memory allocation request of the kernel space or the user space during a run time. The memory manager allocates the memory area 231 of the first memory device 173 which has a relatively higher bandwidth, in response to a memory allocation request from the program of the kernel space. The memory manager allocates the memory area 232 of the first memory device 175 which has a relatively lower bandwidth, in response to a memory allocation request from the program of the user space.

[0104] The memory manager statically reserves a memory area for using the program of the kernel space or the user space during a compile time. The memory manager reserves the memory area 231 of the first memory device 173 which has a relatively higher bandwidth, as a memory to be used by the program of the kernel space. The memory manager 222 reserves the memory area 232 of the first memory device 175 which has a relatively lower bandwidth (for example, relatively lower latency) as a memory to be used by the program of the user space.

[0106] According to an embodiment of the present disclosure, the first memory area 231 includes a plurality of areas 231A and 231B. The memory manager (for example, the memory manager 222) provides one area 231A out of the first memory area 231 to a few programs of the kernel space (for example, the process manager 221), and provides the other area 231B to the multimedia device driver 224. For example, a multimedia buffer is provided in the other area 231B. The memory manager provides the second memory area 232 to a program of a user space.

From the cited paragraphs above, Seo teaches the memory manager receives a memory allocation request of the kernel space during run time, which means that the kernel is currently in operation. A memory allocation request is a request to modify the memory allocation.  Seo 
Based on the above reasoning, the Examiner maintains Seo does suggest receiving a request to modify a memory allocation for a kernel concurrently with the kernel executing on the at least one processor core.

Response to rejection of independent claims 1, 10, and 19 ii:
Applicant argues on page 8 of the Appeals Brief that Seo fails to suggest the kernel is configured to assign portions of the memory allocation for the kernel to one or more workgroups of the kernel. The Examiner respectfully disagrees for the following reasons:
Seo teaches a kernel to control and manage system resources (0057-0058).   The kernel includes a memory manager which allocates memories. Seo teaches dividing/allocating portions of the kernel space to workgroup of the kernel.  This teaching can be inferred from paragraph 0080 and Fig. 2:
[0080] The kernel 220 is executed in the kernel space. The kernel 220 is a part of the operating system (OS), and manages resources of the hardware of the electronic device 200 or provides hardware abstraction. The kernel 220 manages a process, a memory, a the kernel 220 includes various modules such as a process manager 221, a memory manager 222, a file system manager 223, a multimedia device driver 224 (for example, the device driver 181C), or the like, but various embodiments of the present disclosure may not be limited thereto. 
From paragraph 0080 and Fig. 2, it is clear that portions of the kernel space is divided and allocated to kernel modules such as a process manager 22, memory manager 222, file system manager 223, and multimedia device driver 223. The kernel 220 is allocates portions of the kernel space to its modules (Fig. 2). Based on this reasoning, the Examiner maintains Seo does suggest the kernel is configured to assign portions of the memory allocation for the kernel to one or more workgroups of the kernel.
It has been shown in the response above that Seo teaches a coprocessor configured to receive a request to modify a memory allocation for a kernel concurrently with the kernel executing on the at least one processor core, wherein the kernel is configured to assign portions of the memory allocation for the kernel to one or more workgroups of the kernel.  Seo does not specifically disclose the details of the allocation process, such as to modify the memory allocation by modifying the configuration information stored in the first set of registers.  It is well-known in the art to perform memory allocation by changing information stored in a configuration memory, such as registers.  Vaishampayan was introduced as a prior art to provide the general teaching of memory allocation tracking and allocation.  Vaishampayan teaches an efficient method of tracking memory allocation using a memory allocation table, receiving a memory allocation request, and updating entries in the memory allocation table to update the memory allocation (0018-0020, 0025).  The memory allocation table is stored in memory comprising storage, such as registers (0022, 0046).  It would have been obvious to one of ordinary skills in the art to modify/update the memory allocation map in the memory/register, as 
Accordingly, based on the foregoing, the examiner submits that Seo in view of Vaishampayan renders the claims 1-20 obvious.
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Than Nguyen/
Examiner, Art Unit 2138
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                         
/MANO PADMANABHAN/Supervisory Patent Examiner, Art Unit 2138                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.